      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 1 of 35 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CARIS LIFE SCIENCES, LTD.,                      §
                                                §
        Plaintiff                               §
                                                §
vs.                                             §           Civil Action No.
                                                §
NATERA INC., DAVID “DAVE”                       §
BASHER, JUSTIN TROY ALTER,                      §
ELISABETH “LIZ” CRAMER,                         §
JONATHAN DERR, TARA HASHER,                     §
DERRICK LEDFORD, ERIC “RICK”                    §
SAUSE AND KEVIN SHIPP                           §
                                                §
        Defendants.
                                                §


                            ORIGINAL VERIFIED COMPLAINT



        Plaintiff Caris Life Sciences Ltd. (“Caris”) files this Original Verified Complaint against

Natera Inc. (“Natera”), as well as Justin Troy Alter (“Alter), Elisabeth “Liz” Cramer (Cramer),

Jonathan Derr (“Derr”), Tara Hasher (“Hasher”), Derrick Ledford (“Ledford”), Eric “Rick” Sause

(“Suase”) and Kevin Shipp (“Shipp”) (collectively “Defecting Defendants”), and David “Dave”

Basher (“Basher”), and would show the Court as follows:

                                       INTRODUCTION

1.      Caris is a biotechnology company committed to fulfill the promise of precision medicine

through diagnostic, genome profiling, and other testing technologies that help patients with cancer

and other complex diseases. There are a relatively small number of firms in the molecular profiling

market, particularly in the oncology space, and competition is fierce. Knowledge of cutting edge

technologies and how to sell them is highly sought after. Caris has gained a competitive advantage




ORIGINAL COMPLAINT                                                                        PAGE 1
     Case 3:20-cv-01046-N Document 1 Filed 04/27/20                  Page 2 of 35 PageID 2



through the quality of the products and services it sells and its extraordinary investment in training

its employees and having its sales force build close customer relationships along with in-depth

knowledge regarding its technologies and their competitive benefits over others.

2.     On April 20th, seven members of Caris oncology sales team spread over six (6) different

states resigned on exactly the same day in a carefully orchestrated fashion to go to a new

competitor (Natera). Apparently, Natera decided to move into the oncology space (a major focus

of Caris’ business), but not through ordinary diligence and hard work like building its own sales

force and customer relationships but instead by stealing them from Caris. It apparently made no

difference whatsoever to Natera that the members of Caris’ oncology sales team it hired were all

subject to noncompete and customer nonsolicit restrictions that would prohibit them from

engaging in the competitive activity Natera has hired them to perform.

3.     Natera’s focus on raiding Caris was no coincidence. It almost certainly was the result of

having previously hired Defendant Basher, a former Vice President at Caris and former leader in

the Caris oncology sales group. At the time he left Caris in early 2019 Basher indicated no intent

to compete with Caris. However, it is clear that once Basher got to Natera and shared his insights

about Caris’ oncology business and its sales teams (all based on confidential information entrusted

to him when he was a member of Caris’ management), Natera saw an opportunity to cheat its way

into a profitable new line of business.

4.     Natera formed a partnership with a key competitor of Caris to get competitive technological

options in oncology and then conspired with Basher to orchestrate a carefully choreographed raid

on Caris’ oncology sales force. To add insult to injury, the defecting individual defendants who

resigned to go to Natera have downloaded customer lists and other significant volumes of Caris

confidential information in the final weeks before their departure to assist them in their competitive




ORIGINAL COMPLAINT                                                                           PAGE 2
     Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 3 of 35 PageID 3



efforts. And, one individual even went so far as to tell a member of Caris sales force who was

trying to cover his appointments that he was not going to provide the information needed to do so

because he intended to keep the appointments he had made with Caris customer’s while on Caris

payroll and convert them to his use at Natera.

5.     Caris has no complaint with aggressive competitors who play fair and earn their place in

the market through hard work. However, the conduct of Natera, Basher, and the conspiring band

of defectors they recruited could not be any further from this standard. This lawsuit is filed to

enforce the restrictive covenants that the defecting individual defendants agreed to, and to hold

Natera and Basher accountable for their illegal acts.

6.     The defecting individual defendants all tendered two-week notice resignations indicating

they would not be starting work for Natera until on or after May 5th. Caris fully intends to pursue

injunctive relief to enforce the restrictive covenants that the defecting defendants agreed to,

including limitations that would not permit the individual defendants to engage in the kind of

customer solicitation and raiding they are apparently planning to undertake, but current

circumstances (such as shelter-in-place orders) are limiting and slowing down some evidence

collection efforts.   Nevertheless, Caris will file an Application for Injunctive Relief with

supporting evidence and Motion for Expedited Discovery related to it within 10 business days.

                                            PARTIES

7.     Caris Life Sciences Ltd., is a Cayman Islands exempted company with its principal place

of business in Irving, Dallas County, Texas.

8.     Defendant Natera Inc. is a Delaware corporation with its principal place of business in San

Carlos, California. Natera may be served through its registered agent for service in the State of

Texas: National Registered Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas.




ORIGINAL COMPLAINT                                                                        PAGE 3
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 4 of 35 PageID 4



9.      Defendant Basher is a Florida resident and may be served at 825 18th Avenue NE, St.

Petersburg, Florida 33703.

10.     Defendant Alter is an Arizona resident and may be served at 7976 E. Parkview Lane,

Scottsdale, Arizona 85255.

11.     Defendant Cramer is a Maryland resident and may be served at 18112 Headwaters Drive,

Olney, Maryland 20832.

12.     Defendant Derr is an Indiana resident and may be served at 10135 Greenoak Boulevard,

Fort Wayne, Indiana 46804.

13.     Defendant Hasher is North Carolina resident and may be served at 1013 Hawk Hollow

Lane, Wake Forest, North Carolina 27587.

14.     Defendant Ledford is a North Carolina resident and may be served at 637 Pinnacle Drive,

Iron Station, North Carolina 28080.

15.     Defendant Sause is a Maryland resident and may be served at 1013 Brice Road, Rockville,

Maryland 20852.

16.     Defendant Shipp is a Louisiana resident and may be served at 3016 Valcour Aime Avenue,

Baton Rouge, Louisiana 70820.

                                JURISDICTION AND VENUE

17.     Pursuant to 28 U.S.C. § 1332(a), this Court has subject-matter jurisdiction over this civil

action because complete diversity of citizenship exists and the amount in controversy exceeds the

sum or value of $75,000.00, exclusive of interests and costs.

18.     Venue and jurisdiction properly lie in the Northern District of Texas, Dallas Division

because the contracts at issue in this action contain venue and jurisdiction consent provisions




ORIGINAL COMPLAINT                                                                        PAGE 4
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 5 of 35 PageID 5



consenting to state and federal courts located in Dallas County, Texas. In addition, all or part of

the events giving rise to the legal claims asserted by Caris occurred in Dallas County, Texas.

19.     The value of an action related to the validity of restrictive covenants “is determined by

appraising the work of [the Employee’s] employment during the time period the covenant against

competition purports to cover.” Ray Mart, Inc. v. Stock Bldg. Supply of Texas, L.P., 435 F. Supp.

2d 578, 587 (E.D. Tex. 2006); Component Mgmt. Serv., Inc. v. America II Elec., Inc., No. 3:03-

CV-1210-P, 2003 U.S. Dist. LEXIS 24096, at *8 (N.D. Tex. Sept. 9, 2003) (“Even assuming that

the only provision at issue in this case is the no-compete clause (and not the on-going

confidentiality clause), the amount in controversy would be equal to at least the value of Smith’s

employment while the no-compete clause was still in effect . . . .”).

20.     Defendant Basher and the Defecting Defendants were all paid a base salary well in excess

of $75,000.00 / year. In addition to their base salary, Defendant Basher and Defecting Defendants

also received commissions and shares of Caris’ stock—the total value of which also, independently

was well in excess of $75,000.00. In addition, the profit from the lowest sales volume out of any

of the individual Defendants in their final twelve to twenty-four months with Caris, easily

exceeded $75,000. Consequently, using any number of alternative approaches, the amount in

controversy threshold is clearly met.

21.     This Court has personal jurisdiction over the Defendants for a number of different reasons.

First, all of the Defendants except Natera contractually consented to jurisdiction over them by the

courts located in Dallas County, Texas. See Atlantic Marine Constr. Co. v. U.S. Dist. Court for

W.D. Tex, 134 S. Ct. 568, 582 (2013) (“When parties agree to a forum-selection clause, they waive

the right to challenge the preselected forum as inconvenient or less convenient for themselves or

their witnesses or for their pursuit of the litigation.”); Nat’l Equip. Rental, Ltd. v. Szukhent, 375




ORIGINAL COMPLAINT                                                                          PAGE 5
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 6 of 35 PageID 6



U.S. 311, 315, 84 S.Ct. 411, 11 L.Ed.2d 354 (1964) (“[P]arties to a contract may agree in advance

to the jurisdiction of a given court, to permit notice to be served by the opposing party, or even to

waive notice altogether.”).

22.     Second, the Defendants (including Defendant Natera) have regular and systematic contacts

with the state of Texas and have purposefully availed themselves of the benefits of doing business

in the state of Texas. The individual Defendants knowingly contracted with a Texas company as

their employer. To learn the ins and outs of Caris’ precision medicine business, the Defecting

Defendants repeatedly traveled to Irving, Texas to attend national and/or regional sales meetings

where they would receive confidential and sensitive information concerning their Texas-based

employer’s products, services, and training and growth opportunities. Moreover, Defendant

Basher and Defecting Defendants would regularly communicate with and receive information

from Caris’ Salesforce and Sales Analytics group—both of which are located in Texas. This

lawsuit, in part, concerns their unlawful use and disclosure of the very information they obtained

during these sales meetings and from Caris’ Salesforce and Sales Analytics group.           Further,

Defecting Defendants Derr, Sause and Shipp even took advantage of the Texas market and

represented in electronic communications to the public and Caris’ prospective and existing

customers that they were operating from Caris’ headquarters, located in Texas.

23.     Natera is registered to do business in the State of Texas with the Secretary of State. Natera

actively does business in Texas with a laboratory and offices in Austin, Texas. Defendant Natera

also has a Senior Vice President of Operations and People who, on information and belief, directly

or indirectly manages Natera’s hiring decisions and other human resource management from its

Texas offices.




ORIGINAL COMPLAINT                                                                          PAGE 6
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                 Page 7 of 35 PageID 7



24.     Third, as the foregoing would suggest, all or part of claims against the Defendants arise

from conduct occurring in or directed by one or more of the Defendants from the State of Texas.

As explained elsewhere in this Complaint, Defendant Natera engaged in tortious conduct with the

intention that the tortious conduct would have seriously harmful, long-lasting effects in Texas.

Defendant Natera’s tortious interference, although at least partially done outside of Texas, was

done with the primary intent of damaging Caris, a competitor, who is a Texas-based employer.

Calder v. Jones, 465 U.S. 783, 789-90 (1984); Central Freight Lines, Inc. v. APA Transp. Corp.,

322 F.3d 376 (5th Cir. 2003). Upon information and belief, Defendant Natera’s Senior Vice

President of Operations and People who would be the one responsible for recruiting and hiring of

the Defecting Defendants in violation of their contracts with Caris is located in, and directs

decisions of this nature from Natera’s office in Austin, Texas.

25.     Further still, the actions complained of in this lawsuit arise out of Defendant Basher’s and

Defecting Defendants’ employment with a Texas-based employer who paid them wages and

compensation drawn from an account managed at the Texas branch of its bank. The Defecting

Defendants’ sales activities regularly involved communications and paper work exchanged with

Caris’ Texas-based offices. While performing their duties for the Texas-based employment,

Defendant Basher and Defecting Defendants routinely accessed information from databases,

servers and other electronic storage media—all of which were located in Texas. In fact, Defendant

Ledford, Cramer, and Souse downloaded client data stored on those servers and/or databases, in

violation of the stock option agreement at issue in this litigation, before defecting to Natera.

Likewise, Defendant Cramer used those Texas-based servers to transmit to her personal email

address several confidential Caris presentations and documents, in violation of the stock option

agreement at issue in this litigation. This lawsuit is based, in part, out of this unlawful disclosure




ORIGINAL COMPLAINT                                                                           PAGE 7
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 8 of 35 PageID 8



and use of such information. See Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208 (5th Cir. 1999);

Union Carbide Corp. v. UGI Corp., 731 F.2d 1186 (5th Cir. 1985); see also Stelax Industries, Ltd.

V. Donahue, 2004 WL 733844, *4 (N.D. Tex. Mar. 25, 2004).

                                              FACTS

        CARIS’ ONCOLOGY FOCUSED MOLECULAR PROFILING BUSINESS

26.     Caris, an innovative biotechnology company, is committed to fulfill the promise of

precision medicine through its unique and transformative platforms to help patients with cancer

and other complex diseases. To fulfill that promise, it developed Caris Molecular Intelligence.

With this molecular profiling tool, Caris identifies biomarkers in a tumor sample and aids

oncologists in using an individual patient’s biomarker profile to select personalized treatment

options they may not have previously considered.

27.     Given the relatively small number of firms in the molecular profiling market, competition

is fierce. Caris has gained a competitive advantage through the quality of the products it sells, the

value-added, life-saving services it offers, its customer relationships and knowledge, its customer

goodwill, the training it provides to its employees and its strategic monitoring and planning of

operations.

28.     In the course of developing and conducting its molecular profiling business, Caris has

invested substantial time, expense, and resources to build its reputation, image, and relationships

with customers, suppliers, vendors, and other business contacts. Further, the innovative biotech

company has established a valuable and substantial business reputation and positive trade and

patronage.

29.     A significant part of Caris’ business focuses on molecular profiling for use in the field of

oncology. The oncology-related molecular profiling part of Caris’ business is led by a team of




ORIGINAL COMPLAINT                                                                          PAGE 8
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 9 of 35 PageID 9



individuals who focus specifically on oncology customers. It is this oncology sales group that is

at issue in this case.

                  INDIVIDUAL DEFENDANTS’ CONTRACTUAL OBLIGATIONS

30.     The Defecting Defendants were all part of Caris’ oncology sales group. When they were

hired, they all agreed as a condition of their employment to noncompete, customer nonsolicit, and

employee nonsolicit restrictions. In these restrictions they agreed not to engage in competition with

Caris for one (1) year after their employment ended and not to solicit Caris’ customers and/or

employees for the benefit of a competitor or to cause them to leave Caris or forego doing business

with it during that one year period. In addition, they agreed not to engage in the unauthorized use

or disclosure of confidential information as defined in the letter agreement for as long as the

information remained confidential. An example of one of these Letter Agreements is attached as

Exhibit A.

31.     As a result, it was made clear to all of the individual Defendants from the outset that as a

condition of their employment relationship with Caris they would need to comply with a number

of important restrictions should they chose to leave employment at Caris. In addition to the Letter

Agreements, each of the Defecting Defendants was given the opportunity to participate in Caris’

long term incentive plan (the Caris Life Sciences, Ltd, 2012 Incentive Plan) (the “Plan”). Under

the Plan the Defecting Defendants were given the opportunity to participate in the equity of the

business through stock options. As a condition of this participation, each individual had to agree

to the terms of a Share Option Award Agreement (“Options Agreement”).

32.     The purpose of the Options Agreement and the award of stock options was to align the

individual Defendants’ interests with those of Caris, and to provide incentive for the individuals

to contribute to and participate in the growth of the goodwill of the business. In addition, the




ORIGINAL COMPLAINT                                                                          PAGE 9
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 10 of 35 PageID 10



Options Agreement was designed to protect the Confidential Information and other property and

interests of Caris, create an incentive for continued employment and workforce stability, and

ensure that the individuals remained loyal to Caris and did not engage in conduct that was

detrimental to the business and their fellow equity participants during employment and for a period

of time thereafter.

33.      The Options Agreements entered into by each of the Defecting Defendants over time have

some variations in them, but the most recent generation of Options Agreements contain a number

of key provisions concerning restrictions that are at issue in this case. Copies of the individual

Defendants’ Options Agreements are attached hereto as Exhibits B - H.

34.      The Options Agreements all contain protective covenants designed to protect Caris’

intellectual property and legitimate business interests and prevent unfair competition through the

use of Confidential Information, training, and goodwill (with customers and employees) developed

and acquired by participating employees in the course of their employment relationship with Caris.

By way of example, with respect to confidentiality and non-disclosure, the Options Agreement

provides as follows:

                As consideration for entering into this Agreement and in addition to
                the receipt of this Option, the Company agrees to provide Participant
                with Confidential Information and Trade Secrets as defined in
                Schedule A to assist with the performance of his or her duties for
                the Company. Participant agrees not to use or disclose any such
                Confidential Information, Work Product or Trade Secrets, either
                directly or indirectly, for the benefit of anyone or any entity other
                than the Company, as more fully defined in Schedule A.

Ex. B, § 10.

                Participant hereby agrees to the following covenants and provisions
                in connection with his/her employment by Company and
                participation in the Plan:

                (a) Duty of Confidentiality. To assist Participant in the performance
                of his or her duties for the Company, the Company has provided and



ORIGINAL COMPLAINT                                                                       PAGE 10
  Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 11 of 35 PageID 11



           will provide to Participant certain Confidential Information and
           Trade Secrets. Participant agrees that during the period of
           Participant’s employment with the Company and at all times
           thereafter, Participant shall not, on Participant’s own behalf or on
           behalf of any third party, directly or indirectly divulge or make use
           of any Confidential Information or Trade Secrets without prior
           written consent of the Company, which consent may be withheld in
           the Company’s absolute discretion; provided, however, that
           Participant may make disclosures required by a valid order or
           subpoena issued by a court or administrative agency of competent
           jurisdiction, in which event Participant will promptly notify the
           Company of such order or subpoena, in a reasonable time prior to
           such disclosure so that the Company has the opportunity to protect
           its interests. Participant further agrees that if Participant is
           questioned about information subject to this Agreement by anyone
           not authorized to receive such information, Participant will
           promptly notify Participant’s supervisor(s) or an officer of the
           Company.

           (b) Non-Disclosure. Participant agrees to hold in confidence all
           Confidential Information, Work Product, Trade Secrets and
           company records received from the Company or at the Company’s
           expense and shall not at any time directly or indirectly disclose,
           publish or use any Confidential Information, Work Product, and/or
           company records for the benefit of anyone other than Company.
           This restriction shall apply to all information received prior to or
           after the effective date of this Agreement and continue in effect after
           the Participant’s employment ends in perpetuity, or until such
           information becomes a part of the public domain through means
           other than wrongful disclosure.

           (c) “Confidential Information” means information about the
           Company and its employees, customers, processes, technology, and
           other information that is not generally known outside of the
           Company, which Participant learns in connection with Participant’s
           employment with the Company and which would be useful to
           competitors of the Company. Confidential Information includes, but
           is not limited to: (1) business and employment policies, marketing
           methods and strategies and the targets of those methods and
           strategies, financial data, business plans, promotional materials,
           pricing and pricing strategies, profit and loss statements, and sales
           and account records; (2) present and prospective customer lists,
           customer preferences and buying patterns, distribution records and
           customer credit information; (3) the Company’s inventions,
           innovations, improvements, discoveries, methods, research data and
           results, databases, research techniques and methodology, analytical
           approaches, software, and programs; and (4) the nature, origin,


ORIGINAL COMPLAINT                                                                   PAGE 11
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                   Page 12 of 35 PageID 12



                composition and development of the Company’s brands, products
                and services. “Trade Secrets” means Confidential Information
                which meets the additional requirements of the Uniform Trade
                Secrets Act or similar state law. The term “Work Product” means
                developments, discoveries, source code, object code, software,
                methods, processes, designs, inventions, ideas, or improvements
                conceived, made, implemented, or reduced to practice by
                Participant, whether acting alone or with others, during Participant’s
                employment with the Company.

Ex. A, Schedule A § III. This restriction is hereafter referred to as the Defendants’ “Confidential

Information Obligations.”

35.      With respect to non-competition and non-solicitation of customers, vendors, and

suppliers, the Options Agreement contains the following restriction:

                So long as Participant is employed by the Company and for a period of
                one (1) year after the termination of employment for any reason,
                Participant shall not, directly or indirectly, either acting alone, or as a
                stockholder, partner, associate, creditor, consultant, adviser, franchiser,
                franchisee, director, officer, owner, employee or agent of any other
                person or entity, or in any other capacity, engage in, be employed by or
                provide services to any third party engaged in, or otherwise enable,
                aide, or facilitate any third party in its engagement in, a “Restricted
                Activity.” Restricted Activity shall mean (i) soliciting, contacting, or
                communicating with any person or entity that was a client, customer,
                or prospect of the Company while Participant was employed by the
                Company, and about whom Participant has Confidential Information
                or with whom Participant has had contact, in person, telephonically,
                electronically or otherwise, during the eighteen (18) month period
                preceding the termination of Participant’s employment, for the purpose
                of competing for or diverting any business of the Company, except for
                contact or communication that is for purely social reasons, in which
                case Participant shall refrain from discussing business-related matters,
                (ii) engaging in a business in competition with the Company within the
                geographic areas defined below, or in any new business activity in
                which the Company is engaged during the Participant’s employment or
                (iii) soliciting, contacting or communicating with any vendor or
                supplier of the Company with the intent to interfere with any current or
                prospective relationship or contract with whom Participant became
                aware while employed by the Company; (iv) any conduct or action in
                furtherance of any discovery, research, development, provision,
                performance, marketing, sale or any other commercialization of any
                product, service or application that: (a) is directly or indirectly based
                on, connected with, or relating to lipid encapsulated bodies including
                intracellular or extracellular microvesicles or exosomes, irrespective of



ORIGINAL COMPLAINT                                                                            PAGE 12
   Case 3:20-cv-01046-N Document 1 Filed 04/27/20                  Page 13 of 35 PageID 13


              their form, size or origin, for any utility or purpose; (b) directly or
              indirectly involves or is based on the use, interrogation, analysis,
              assessment or preparation of a human sample comprised of blood,
              urine, saliva or other bodily fluids or any component of any of the
              foregoing for use in any clinical assessment relating to cancer; (c)
              directly or indirectly involves molecular profiling of any human-
              derived sample or specimen and associated therapeutic decision
              support for any clinical or research purpose relating to or connected
              with cancer; or (d) directly or indirectly utilizes one or more libraries
              comprised of oligonucleotides or oligonucleotide derivatives to assess
              one or more molecular components of a biological, chemical or other
              system; provided, however, that the restriction contained in this
              Schedule shall not prohibit Participant from owning not more than 1%
              of the outstanding stock of any class of any publicly traded corporation,
              so long as Participant does not actively participate in the business of
              such corporation.

              Due to the highly-competitive nature of the Company’s business and
              relatively few competitors, Participant is prohibited from engaging in
              the Restricted Activities in the following geographic areas: (i) any
              country where the Company’s products or services are provided; (ii)
              the North American continent; or (iii) the United States.

              Although the parties have, in good faith, used their best efforts to make
              the provisions of this Schedule A reasonable in both geographic area
              and duration, and the Parties do not anticipate or intend that a court or
              arbitrator would find it necessary to reform any such provisions to
              make them reasonable in geographic area, duration or otherwise. The
              Parties understand and agree that if a court or arbitrator determines it
              necessary to reform the scope of this Schedule A in order to make it
              reasonable in geographic area, duration or otherwise, with respect to
              you, such court or arbitrator determination shall be effective, binding
              and enforceable against you.

              You acknowledge and agree that the Company’s damages in event of
              any breach or threatened breach of your covenants set forth in this
              Schedule A will be difficult to determine and that without limiting any
              other right or remedy of the Company, the Company shall be entitled
              to appropriate injunctive or equitable relief from a court of competent
              jurisdiction to prevent any breach or threatened breach without the
              posting of any bond or other security, which rights shall be cumulative
              and in addition to any other rights or remedies, in law or equity, to
              which the Company may be entitled.

Ex. B, Schedule A § I. The restrictions created by the provisions above are hereafter referred to

as the Defendants’ “Customer Nonsolicit and Noncompete Restrictions.”




ORIGINAL COMPLAINT                                                                        PAGE 13
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 14 of 35 PageID 14



36.      With respect to an agreement not to solicit, recruit or hire away Caris employees, the

Options Agreement provides as follows:

                Participant agrees that during the Employment and for a period of
                one (1) year after termination of the Employment for any reason,
                Participant shall not, on Participant’s own behalf or on behalf of any
                other person or entity, hire, solicit, seek to hire, or offer employment
                to any person who was employed by the Company on or during the
                six months preceding the date of termination of the Employment.
                Participant further agrees that Participant will not, in any other
                manner attempt, directly or indirectly, to influence, induce, or
                encourage any person who was employed by the Company on or
                during the six months preceding the date of termination of the
                Employment who is a current or prospective employee of the
                Company to leave the employment of the Company.

Ex. B, Schedule A § II. The foregoing restriction is referred to hereafter as the Defendants’

“Employee Nonsolicit and No-hire Restriction”.

37.      Lastly, the Options Agreement contains a choice-of-law and forum selection provision

that states:

                This Agreement, including, but not limited to, its enforceability,
                interpretation and legal effect, shall be governed by and construed
                in accordance with the laws of the State of Delaware without giving
                effect to its conflict of law principles. If any provision of this
                Agreement is determined by a court of law to be illegal or
                unenforceable, then such provision will be enforced to the maximum
                extent possible and the other provisions will remain fully effective
                and enforceable. The courts of the State of Texas, for Dallas County
                or any Federal Court having jurisdiction in that county shall have
                exclusive jurisdiction with respect to any dispute or litigation arising
                under this Agreement.

Ex. B, § 12.5. Because the Options Agreements concern rights and remedies of equity participants

in Caris, there is as a compelling need (consistent with public policy governing investor rights and

responsibilities) for one uniform state law (Delaware law) to govern the rights of the Plan

participants and the internal affairs of shareholders in a uniform and equal manner.

       DEFENDANT BASHER’S EMPLOYMENT WITH CARIS AND NATERA INC.




ORIGINAL COMPLAINT                                                                         PAGE 14
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20             Page 15 of 35 PageID 15



38.      As the former Regional Vice President of Oncology Sales for Caris, Defendant Basher was

well aware of Caris’ reputation and stature as a leader in the molecular profiling industry and

particularly its strength in the oncology sector.      Basher was provided with Confidential

Information related to this sector of Caris’ business. Among other things this Confidential

Information included information about strengths and weaknesses in Caris’ product and service

offerings, internal competitive analysis and comparisons used by Caris in determining sales

strategies, critical customer relationship information such as private contractual terms and

conditions with oncology customers and operational information critical to effective sales and

servicing of those customers (such as relevant contact persons, decision making personnel and

requirements, servicing preferences and requirements, and the like), and detailed information

about the technologies used by Caris and matters under research and development (both new

technologies and improvements on existing ones).

39.      Defendant Basher was also provided, and paid to develop for Caris’ benefit, goodwill with

Caris customers and employees, and confidential knowledge about Caris’ employees (particularly

its oncology focused sales force) and customers (particularly its oncology related customers).

Caris’ investment in providing Defendant Basher an opportunity to have contact with its customers

and its Confidential Information was undertaken in reliance upon, and with the specific

understanding that Defendant Basher would not use this customer goodwill and Confidential

Information for the benefit of a competitor.

40.      Like the other individual Defendants, Defendant Basher was offered stock options and

accepted them and the conditions that came with them. In each such occurrence, Defendant Basher

also agreed to the terms of an Options Agreement. The Options Agreement includes Confidential

Information obligations that are ongoing.




ORIGINAL COMPLAINT                                                                      PAGE 15
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20             Page 16 of 35 PageID 16



41.      Defendant Basher resigned his employment to join Defendant Natera Inc. (“Defendant

Natera”) in February 2019. Defendant Basher indicated no intent to compete or otherwise violate

his Options Agreements at the time and Caris was of the understanding that his position would not

be competitive at Natera because it was not in the business of providing molecular profiling for

oncology purposes. Accordingly, Caris did not take the position that Basher could not be

employed with Natera but it did send Basher a reminder letter regarding his obligations (including

his confidentiality, customer nonsolicit and employee nonsolicit obligations) to make it clear he

was expected to abide by them.

          THE DELIBERATE RAIDING OF CARIS’ ONCOLOGY SALESFORCE

42.      Unbeknownst to Caris at the time, upon information and belief, Natera and Basher did have

a plan to go into competition with Caris in the oncology space. By September of 2019 Natera had

announced a deal (something it had apparently been working on for some time) to partner with

Foundation Medicine to offer oncology-focused genome profiling products and services that

directly compete with Caris’ business.

43.      Upon information and belief, Basher and Defendant Natera then set into action a plan to

target and raid Caris’ oncology-focused molecular profiling sales force in and around the United

States to get an unfair head start in competition with Caris. On information and belief, Defendant

Basher used Caris’ Confidential Information to cherry pick the key salespeople he wanted to poach

from Caris. Defendant Basher was in a position to know exactly which Caris employees were most

useful to launching a competing oncology line and who he could induce to defect; after all,

Defendant Basher directly or indirectly supervised many of the Defendant Defendants when he

served as Caris’ Regional Vice President and had inside knowledge regarding Caris’ employment

programs, training, reward and compensation systems and benefits.




ORIGINAL COMPLAINT                                                                      PAGE 16
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 17 of 35 PageID 17



44.      Upon information and belief, to conceal their improper recruiting activities, Defendants

Basher and Natera retained a familiar third-party recruiter. While there are certainly hundreds, if

not thousands, of recruiting firms that could have been retained by them, Caris believes they

intentionally chose to use a third-party recruiter that Caris had historically retained in order to

capitalize on confidential inside knowledge Basher and the recruiter gained from their past

association with Caris.

45.      Upon information and belief, through this coordinated effort Defendants Natera and Basher

capitalized on and converted to their use Caris Confidential Information and the goodwill with

employees and customers that Caris had paid Defendant Basher and other Caris employees to

develop (thus avoiding the investment cost and essentially stealing Caris’ investment). Raiding

Caris’ sales force also had the added benefit of intentionally interfering with Caris’ ability to

compete with Defendant Natera – creating a void Natera could then capitalize on by targeting

Caris’ customers – a classic unfair competition scenario.

46.      Upon information and belief, Defendants Natera and Basher carefully masterminded their

actions. In what appears to be an effort to shield Defendant Basher from liability, Defendant Basher

coordinated his misdeeds so that nothing overt would happen until after the time period for his

contractual non-recruitment and no-hire obligations under his Option Agreements expired in

March.

47.      A month later, in April of this year, it became obvious that a carefully coordinated raiding

plan had been in the works for quite some time because a mass resignation event occurred— all

on the same day. On April 20, 2020, seven key members of Caris’ oncology sales force, who lived

and worked in six different states, all tendered their resignation on exactly the same day to go to

Natera. In fact, Defecting Defendants Cramer and Ledford tendered their resignations within just




ORIGINAL COMPLAINT                                                                         PAGE 17
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 18 of 35 PageID 18



two minutes of one another. The fact that all Defecting Defendants resigned in unison on the same

day illustrates that their resignations were no coincidence and part of a larger, coordinated

conspiracy arranged in advance.

            DEFECTING DEFENDANTS’ DUTY OF LOYALTY VIOLATIONS

48.      As employees of Caris (many in leadership roles), the Defecting Defendants owed Caris a

duty of loyalty and responsibility which included an obligation to not intentionally engage in

conduct harmful to Caris’ business.        Both contractually and as individuals with fiduciary

responsibilities to Caris if they became aware of a threat to Caris’ business, they had a duty to

report that threat to Caris’ upper management. This was so that steps could be taken to try and

prevent the harm.    By secretly conspiring to pull off a mass resignation on the same day, the

Defecting Defendants violated their duties to Caris. And, by conspiring with one another to help

induce and encourage others in the group to resign in unison so Caris would be crippled and less

able to respond, the Defecting Defendants violated not only their duties of loyalty but also their

contractual obligations to Caris.

                        INTENTIONAL INTERFERENCE WITH CONTRACT

49.      Upon information and belief, not only was this mass raiding event by Natera a conspiracy

intentionally designed to harm Caris, it was also direct interference with the contractual obligations

of the Defecting Defendants by Defendants Natera and Basher. Basher and Defendant Natera

(through Basher’s imputed knowledge to the company if not through independent knowledge)

were aware of Caris’ incentive Plan and the restrictions in its Options Agreements used with the

oncology sales force.

50.      Each of the Defecting Defendants were subject to one or more Options Agreements. See

Exh. B – H.      Some of these Option Agreements were accepted by individual Defendants as




ORIGINAL COMPLAINT                                                                         PAGE 18
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 19 of 35 PageID 19



recently as February 27, 2020. All of these Options Agreements contained the four primary

obligations described in Paragraphs 34 - 36 above – the Confidential Information Obligation, the

Employee Nonsolicit and No-Hire Obligation, and the Customer Nonsolicit and Noncompete

Obligation (collectively the “Option Agreement Protective Covenants”).

51.      Upon information and belief, the Defecting Defendants were all induced by Defendant

Basher and Defendant Natera, either directly or indirectly, to violate their Option Agreement

Protective Covenants as described throughout this Complaint. The Defecting Defendants were

induced to leave Caris and go into competition with it. Upon information and belief, Defecting

Defendants were encouraged or instructed to assist each other in conspiring to engage in a

coordinated mass resignation all on the same day, to keep this impending mass resignation secret

until the day it occurred, and to take active steps to use Confidential Information to solicit and

divert the customers and customer prospects of Caris away from Caris (including taking steps to

further this action while still employed).

52.      Upon information and belief, the Defendants’ conspiratorial plan to unfairly compete with

Caris and have the Defecting Defendants solicit the same customers they had been soliciting for

Caris is exemplified by Defecting Defendant Shipp’s actions. After he resigned, Shipp was asked

by one of the remaining members of the Caris sales force to assist in rescheduling and transitioning

sales meetings that Shipp placed on his calendar for Caris so Caris could send a replacement to

those meetings. Shipp refused and explained that it was his plan to keep those meetings and make

the sales calls but to do it for Natera, not Caris—clearly intending to convert specific sales

opportunities and goodwill he was paid to develop for Caris to his and Defendant Natera’s benefit.

In doing this, Shipp was taking active steps to steal a sales opportunity on behalf of a competitor,

even while still an employee of Caris.




ORIGINAL COMPLAINT                                                                        PAGE 19
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 20 of 35 PageID 20



53.      Upon information and belief, the raiding conspiracy not only includes plans to target and

steal Caris’ prospective and current customers as exemplified above, but also involves the

unauthorized appropriation of Caris’ Confidential Information in violation of common law and

contractual duties the Defecting Defendants owe to Caris. Defendant Ledford’s actions are an

example. During his employment with Caris, Ledford used his position of trust and confidence to

access Caris’ Confidential Information and download all of the Caris contacts (including

customers and office staff) that he worked with.

54.      Upon information and belief, Ledford was not alone in misappropriating Confidential

Information to use at Natera. On April 2, 2020, just a few weeks before she resigned, Defecting

Defendant Cramer sent to her personal email address a collection of confidential Caris materials.

This is described in more detail in Paragraphs 73 (a) - (s) below. Many of these documents were

clearly marked “Confidential Information.” They included proprietary Caris training materials,

specific goals for certain Caris sales territories, Caris sales pitch decks, plans for new Caris

products launching in 2020, sales tactics to generate new business for Caris and Caris client lists.

55.      Upon information and belief, on April 16, 2020, Defecting Defendant Cramer even went

so far as to use the Caris contact information she had with a customer to reach out to that customer,

while she was still an employee of Caris, to ask the customer to change on its listserv her email

address from that provided by Caris to her personal email address. That same day, Cramer sent to

Sause (a fellow conspirator and member of the Defecting Defendants) an email wherein she

remarked “Oh, they added my gmail that I asked to switch to sweet!! Ok so will [sic] still get these

updates.” The apparent purpose of these premeditated plans would be to facilitate covert continued

correspondence with the customer outside of Caris’ view and while working for Natera.




ORIGINAL COMPLAINT                                                                         PAGE 20
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 21 of 35 PageID 21



                                      CAUSES OF ACTION

             COUNT I — CIVIL CONSPIRACY AGAINST ALL DEFENDANTS

56.      All the preceding paragraphs are incorporated herein by reference.

57.      Defendants Natera and Basher, along with the Defecting Defendants, engaged in a

combination of efforts to accomplish a number of illegal purposes. These illegal purposes included

the purposes of tortuously interference with contracts Caris has with its oncology sales force,

inducing Caris employees to violate their contractual obligations to Caris, misappropriation

Confidential Information, converting the goodwill and other proprietary interests of Caris for the

benefit of a competitor, and using unlawful means to interfere with the Caris relationships with

customers and prospective customers, among other things, as described more fully in this

Complaint above.

58.      In the pursuit of these unlawful purposes, the Defendants engaged in one or more unlawful,

overt acts taken in the pursuit of the conspiracy’s unlawful purpose.

59.      As a result of the conspiracy, Caris has been damaged. A significant portion of the damages

Caris has suffered and continues to suffer from Defendants engaging in a civil conspiracy are

incapable of exact proof, but are in excess of $75,000.00, exclusive of interests, costs and

attorneys’ fees. Caris has no adequate remedy at law as full, complete and efficient to the ends of

justice as preliminary and permanent injunctive relief to remedy the injury from Defendants’

concerted wrongful acts.

          COUNT II — TORTIOUS INTERFERENCE WITH CONTRACTUAL
         RELATIONSHIPS AND PROSPECTIVVE BUSINESS RELATIONSHIPS

60.      All the preceding paragraphs are incorporated herein by reference.

61.      Caris enjoyed longstanding relationships with its customers and employees, and had a

reasonable expectation for the continuance of these relationships absent illegal interference. In



ORIGINAL COMPLAINT                                                                        PAGE 21
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                 Page 22 of 35 PageID 22



addition, Caris had a reasonable expectation that the Option Agreement Protective Covenants

would be honored by employees who accept the stock option awards it issued.

62.      The Defecting Defendants entered into the Option Agreements and were bound by them.

Accordingly, both during employment and for the applicable restricted periods thereafter, the

Defecting Defendants were legally obligated to comply with the Option Agreement Protective

Covenants.

63.      Despite knowledge of the Option Agreement Protective Covenants, Defendants Natera and

Basher induced and encouraged the Defecting Defendants to violate these covenants and breach

their contractual obligations to Caris.

64.      Despite knowledge of the Option Agreement Protective Covenants that they were under,

the Defecting Defendants conspired together and encouraged and induced each other to violate

their covenants and breach their contractual obligations to Caris.

65.      The Defendants acted intentionally without justification to try to gain a competitive

advantage in the molecular profiling business, and to intentionally cause harm to the business of

Caris.

66.      Upon information and belief, the Defendants have used unlawful means (such as the use

of Caris Confidential Information, computers and other property, and time) to interfere with the

relationship between Caris and one or more of its customers, and are threatening to continue to do

so. This activity has damaged the goodwill of Caris’ business and threatens to cause the loss of

customers and prospective customers if it has not done so already.

67.      A significant portion of the damages Caris has suffered and continues to suffer from the

intentional and tortious interference described in this Complaint is incapable of exact proof, but

exceeds $75,000.00, exclusive of interest, costs and attorneys’ fees. Caris has no adequate remedy




ORIGINAL COMPLAINT                                                                      PAGE 22
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20             Page 23 of 35 PageID 23



at law as full, complete and efficient as preliminary and permanent injunctive relief to remedy the

injury from the Defendants’ tortious interference with Caris’ employee and customer relationships.

  COUNT III — BREACH OF CONTRACT AGAINST DEFECTING DEFENDANTS

68.      All the preceding paragraphs are incorporated herein by reference.

69.      The Defecting Defendants all entered into Options Agreements with Caris with

substantially the same set of Option Agreement Protective Covenants. Caris acted in reliance upon

those contracts in giving the individual Defendants access to Confidential Information and

customer development opportunities for its benefit, among other things. Caris has performed its

obligations under those contracts, and the Defecting Defendants have not.

70.      Each of the Defecting Defendants has violated his or her contractual obligations to Caris

in an Option Agreement Protective Covenant in some way. Each Defecting Defendant has violated

the Customer Nonsolicit and Noncompete Restriction by, among other things, providing services

to and otherwise enabling and aiding a third party (Natera and Basher) in “Restricted Activity” (as

it is defined in the Option Agreement).

71.      Each Defecting Defendant has violated the Employee Nonsolicit and No-Hire Restriction

by, among other things, participating in a scheme to encourage and induce fellow employees in

the oncology sales group to all resign in unison and go to competitor Natera.

72.      Upon information and belief, Defendant Basher has induced the various Options

Agreement violations described above, by among other things, using confidential information

about Caris’ oncology sales force to assist Natera in recruiting and hiring away key employees to

compete with Caris as described above.




ORIGINAL COMPLAINT                                                                       PAGE 23
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 24 of 35 PageID 24



73.      Upon information and belief, Defecting Defendant Cramer breached the Confidential

Information Obligation restrictions in her Options Agreement, by among other things, engaging in

the following in an effort to prepare to compete with Caris:

                        (a)     At 7:45 a.m. on April 2, 2020, while still employed by Caris,
         Defecting Defendant Cramer sent to her personal email address a confidential business
         planning document belonging to Caris, in violation of the stock option agreement. The
         business planning document identified, among other things, Caris clients and opportunities
         for growth.

                        (b)     At 7:45 a.m. on April 2, 2020, while still employed by Caris,
         Defecting Defendant Cramer sent to her personal email address a confidential spreadsheet
         that belonged to Caris and outlined Caris’ regional sales goals for 2019, in violation of the
         stock option agreement.

                        (c)     At 7:45 a.m. on April 2, 2020, while still employed by Caris,
         Defecting Defendant Cramer sent to her personal email address a confidential spreadsheet
         that belonged to Caris and outlined Caris’ regional sales goals for 2020, in violation of the
         stock option agreement.

                        (d)     At 7:46 a.m. on April 2, 2020, while still employed by Caris,
         Defecting Defendant Cramer sent to her personal email address a confidential sales
         presentation that belonged to Caris, in violation of the stock option agreement. The sales
         presentation outlined some of Caris’ goals for a given timeframe and the incentives it
         offered sales personnel who met those goals.

                        (e)     At 7:47 a.m. on April 2, 2020, while still employed by Caris,
         Defecting Defendant Cramer sent to her personal email address a confidential company
         records that identified certain Caris customers and specific plans for assisting those
         customers in a given quarter.




ORIGINAL COMPLAINT                                                                          PAGE 24
  Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 25 of 35 PageID 25



                    (f)     At 7:49 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential business
     planning presentation belonging to Caris, in violation of the stock option agreement.

                    (g)     At 7:48 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential company
     record, belonging to Caris, concerning a performance improvement plan for a Caris
     employee. Defecting Defendant Cramer sent this email in violation of the stock option
     agreement.

                    (h)     At 7:49 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential company
     records concerning expectations of oncology sales personnel belonging to Caris, in
     violation of the stock option agreement.

                    (i)     At 7:50 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential “pitch deck”
     presentation belonging to Caris, in violation of the stock option agreement. The
     presentation identified certain Caris customers.

                    (j)     At 7:51 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential “pitch deck”
     presentation belonging to Caris, in violation of the stock option agreement.            The
     presentation identified certain Caris customers, sales achievements and goals, and
     initiatives to develop and retain Caris talent.

                    (k)     At 7:52 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address confidential company
     records belonging to Caris, in violation of the stock option agreement. These records
     identified specific sales territory goals and baseline requirements.

                    (l)     At 7:53 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential job
     performance review that belonged to Caris, in violation of the stock option agreement. The


ORIGINAL COMPLAINT                                                                   PAGE 25
  Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 26 of 35 PageID 26



     job performance review identified several of Caris’ customers and discussed plans to meet
     with those customers.

                    (m)      At 7:54 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential new hire
     training presentation belonging to Caris, in violation of the stock option agreement.

                    (n)      At 7:55 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential workshop
     presentation belonging to Caris, in violation of the stock option agreement. The workshop
     presentation discussed techniques for building relationships with existing and prospective
     Caris customers.

                    (o)      At 7:59 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address several compensation
     documents belonging to Caris, in violation of the stock agreement.

                    (p)      At 8:22 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential company
     records, belonging to Caris, that outlined the process specimen follow when being
     evaluated by Caris’ laboratory in violation of the stock agreement.

                    (q)      At 8:25 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential conference
     presentation belonging to Caris, in violation of the stock option agreement. The
     presentation identifies certain Caris customers and employees, growth opportunities, tools
     and strategies for maximizing business opportunities and new sales techniques and tactics.

                    (r)      At 8:27 a.m. on April 2, 2020, while still employed by Caris,
     Defecting Defendant Cramer sent to her personal email address a confidential presentation
     concerning non-single cell lung cancers belonging to Caris, in violation of the stock option
     agreement.




ORIGINAL COMPLAINT                                                                     PAGE 26
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 27 of 35 PageID 27



                       (s)     At 8:37 a.m. on April 2, 2020, while still employed by Caris,
         Defecting Defendant Cramer sent to her personal email address a confidential presentation
         concerning certain gastrointestinal cancers belonging to Caris, in violation of the stock
         option agreement.

To the extent the foregoing actions are part of preparations to compete with Caris, they also

constitute a threatened breach of the Customer Nonsolicit and Noncompete Restrictions.

74.      Upon information and belief, Defecting Defendant Ledford breached the Confidential

Information Obligation in his Option Agreement by downloading a list of contacts confidentially

maintained on Caris’ computer system for Caris business purposes (including contacts for its Caris

customers and their office staff), in order to use these contacts for Natera’s benefit and to compete

with Caris. This also constitutes a threatened breach of the Customer Nonsolicit and Noncompete

Restrictions.

75.      Upon information and belief, Defecting Defendant Shipp breached the Confidential

Information Obligation and Customer Nonsolicitation and Noncompete Obligations of his Options

Agreement by taking information about customer appointments and converting them to his own

competitive use for Natera, as described above. This also constitutes a threatened breach of the

Customer Nonsolicit and Noncompete Restrictions.

76.      The Option Agreement Protective Covenants are contained in Schedule A to the Options

Agreement. With respect to special remedies under the Options Agreement, each of the Defecting

Defendants has agreed as follows:

                You acknowledge and agree that the Company’s damages in event of
                any breach or threatened breach of your covenants set forth in this
                Schedule A will be difficult to determine and that without limiting any
                other right or remedy of the Company, the Company shall be entitled
                to appropriate injunctive or equitable relief from a court of competent
                jurisdiction to prevent any breach or threatened breach without the
                posting of any bond or other security, which rights shall be cumulative




ORIGINAL COMPLAINT                                                                         PAGE 27
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 28 of 35 PageID 28


                and in addition to any other rights or remedies, in law or equity, to
                which the Company may be entitled.

The foregoing is an accurate description of and applicable remedy for the contract violations by

the individual Defendants. Accordingly, Caris seeks injunctive relief to enforce the Option

Agreements and compel the individual Defendants to comply with their obligations under the

Option Agreements.

77.      Caris would also show that the individual Defendants’ conduct in breach of their Options

Agreements has caused actual damage to Caris and continues to threaten additional actual damage

to Caris. A significant portion of the damages Caris has suffered and continues to suffer from the

intentional and tortious interference described in this Complaint is incapable of exact proof, but

exceeds $75,000.00, exclusive of interest, costs and attorneys’ fees. Caris has no adequate remedy

at law as full, complete and efficient as preliminary and permanent injunctive relief to remedy the

injury from the Defendants wrongful conduct.


       COUNT IV — BREACHES OF FIDUCIARY DUTY AND DUTY OF LOYALTY
                   AGAINST ALL DEFECTING DEFENDANTS

78.      All the preceding paragraphs are incorporated herein by reference.

79.      As Regional Business Directors, Defecting Defendants Alter, Cramer and Ledford were

key and highly-compensated employees (earning well over $100,000 each), occupied positions of

trust and confidence and owed Caris, as their employer, a fiduciary duty, a duty of undivided

loyalty in all matters within the course and scope of their employment, and a duty to not misuse or

misappropriate confidential business information obtained from their employer during their

employment.

80.      As Molecular Oncology Specialists, Defecting Defendants Derr, Hasher, Sause and Shipp

were key and highly-compensated employees (earning well over $100,000 each), occupied




ORIGINAL COMPLAINT                                                                       PAGE 28
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 29 of 35 PageID 29



positions of trust and confidence and owed Caris, as their employer, fiduciary duties, duties of

undivided loyalty in all matters within the course and scope of their employment and a duty to not

misuse or misappropriate confidential business information obtained from their employer during

their employment.

81.      Pursuant to these duties, Defecting Defendants were obligated to use their best efforts on

behalf of the employer, Caris, and to refrain from acting in a manner inconsistent with or contrary

to the best interests of their employer.

82.      On information and belief, Defecting Defendants breached these duties by, among other

things, soliciting, recruiting and inducing employees to leave Caris and join its competitor,

Defendant Natera, and participating in a conspiracy to hide the pending resignations so that they

could all occur at one time and cause the most potential damage and disruption to Caris’ business.

83.      On information and belief, Defecting Defendants Cramer and Ledford breached their duties

by, among other things, accessing, downloading, copying, transmitting, using and/or sharing

confidential business information from Caris computers and/or computer systems to benefit

themselves and Defendant Natera while simultaneously harming Caris.

84.      Caris has sustained damages in excess of $75,000.00, exclusive of interest, costs and

attorneys’ fees, as a result of Defecting Defendants’ breaches of their fiduciary duties and duties

of loyalty. Caris has no remedy at law that is as full, complete and efficient as preliminary and

permanent injunctive relief to prevent further injury resulting from Defecting Defendants’

breaches of fiduciary duties and duties of loyalty.

         COUNT V —UNFAIR COMPETITION AGAINST DEFENDANT NATERA

85.      All the preceding paragraphs are incorporated herein by reference.




ORIGINAL COMPLAINT                                                                       PAGE 29
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 30 of 35 PageID 30



86.      Defendant Natera unfairly competed with Caris by targeting, soliciting, hiring and/or

offering to hire key employees in Caris’ molecular profiling business. Defendant Natera’s targeted

solicitation, offers and hiring, was intended to and did create a void in and decimate Caris’ sales

force in the United States and thereby diverts the molecular profiling business, its customers and

workforce to Natera at Caris’ expense.

87.      Defendant Natera also unfairly competed with Caris by targeting, soliciting, hiring and/or

offering to hire certain key employees in Caris’ molecular profiling business who have knowledge

of Caris’ confidential information, work product, trade secrets and company records and inducing

those employees to use or disclose such information against Caris and for their own personal

benefit, for the benefit of Defendant Natera and to the detriment of Caris.

88.      The improper actions of Defendant Natera, independently and in the aggregate, constitute

unfair competition and were designed to and have resulted in the purposeful interference with and

diminution in value of Caris’ molecular profiling business.

89.      Through the targeted solicitation and hiring of Caris’ employees, Defendant Natera has

gained an unfair and unlawful competitive advantage where they are saved the time, effort and

expense of developing their own molecular profiling business in the United States market and

recruiting, training and developing their own sales for to service such business.

90.      Upon information and belief, Defendant Natera’s actions were undertaken with malice and

forethought, and with the express intent to disrupt and damage Caris ability to compete, not

through fair and open competition but instead through the use of subterfuge, misappropriation of

Caris’ Confidential Information, deceptive trade practices and conduct that falls far outside the

bounds of ordinary ethical business conduct.




ORIGINAL COMPLAINT                                                                       PAGE 30
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 31 of 35 PageID 31



91.      As a result of Defendant Natera’s wrongful conduct, Caris has sustained damages in excess

of $75,000, exclusive of interest, costs and attorneys’ fees. A significant portion of the damages

caused by Defendant Natera’s conduct are irreparable in nature and cannot readily quantified.

Caris has no remedy at law that is as full, complete and efficient as preliminary and permanent

injunctive relief to prevent further injury resulting from Defendant Natera’s wrongful acts as set

forth herein.

        COUNT VI — AIDING AND ABETTING AGAINST DEFENDANT NATERA

92.      All the preceding paragraphs are incorporated herein by reference.

93.      Defendant Natera aided and abetted Defendant Basher and the Defecting Defendants to

harm Caris and to diminish the value of its molecular profiling business through the targeted mass

raiding of Caris’ employees.

94.      Defendant Natera knew of the plan to poach Defecting Defendants away from Caris’

molecular profiling business. Defendant Natera further knew that the mass raiding efforts would

cause diminish the value of Caris’ molecular profiling business, and that Natera would benefit

from this.

95.      On information and belief, Defendant Natera provided Defendant Basher and the Defecting

Defendants substantial assistance in soliciting the Defecting Defendants away from Caris. That

substantial assistance included, but was not limited to, the sham use of a professional recruiter to

conceal the truly tortious and unlawful nature of their solicitation and raiding efforts.

96.      As a proximate result of Defendant Natera’s aiding and abetting, Caris has sustained

damages in excess of $75,000.00, exclusive of interests, costs and attorneys’ fees. A significant

portion of the damages caused by Defendant Natera’s conduct are irreparable in nature and cannot

readily quantified. Caris has no remedy at law that is as full, complete and efficient as preliminary




ORIGINAL COMPLAINT                                                                          PAGE 31
      Case 3:20-cv-01046-N Document 1 Filed 04/27/20               Page 32 of 35 PageID 32



and permanent injunctive relief to prevent further injury resulting from Defendant Natera’s

wrongful acts as set forth herein.

                               ALTERNATIVE REFORMATION

97.      In the alternative, should the Court determine any part of the Option Agreement Protective

Covenants, or any other operative part of the Option Agreements, to be too broad to be enforced

as written, Caris requests that those broad or unenforceable restrictions be enforced in such lesser

part as would be deemed reasonable and enforceable under applicable law, and/or that the

overbroad restriction be reformed by the Court to make the restriction enforceable to the fullest

extent possible for the protection of Caris’ legitimate business interests.

98.      Partial enforcement or reformation consistent with the relief described above has been

expressly agreed to and authorized by each of the individual Defendants in their Options

Agreements (Shedule A, Section IV). Caris relied upon these contractual representations by the

individual Defendants in entering into the Options Agreement. Accordingly, the individual

Defendants are barred from taking the position that the Court cannot engage in partial enforcement

or reformation under the doctrines of promissory estoppel and contractual estoppel.

                                     PRAYER FOR RELIEF

For the foregoing reasons, Caris Life Sciences, Ltd. respectfully requests that this Court award it

the following relief:

      (a) Preliminary and permanent injunctions to restrain and enjoin Defendants from using or

         disclosing any of Caris’ Confidential Information;

      (b) A court order directing Defendants to avoid any further solicitation of Caris’ current,

         remaining employees and its former employees who previously (within the preceding 18




ORIGINAL COMPLAINT                                                                        PAGE 32
  Case 3:20-cv-01046-N Document 1 Filed 04/27/20              Page 33 of 35 PageID 33



     months) worked in Caris’ molecular profiling business or oncology sales areas to avoid

     any further interference with Caris’ relationships with the aforementioned employees;

  (c) A court order prohibiting the Defecting Defendants from engaging in any of the Restricted

     Activities (as defined in Schedule A to the Options Agreement) until further order of the

     Court or the expiration of one (1) year from the date the Defecting Defendants come into

     compliance with the restrictions in Schedule A;

  (d) A court order directing Defendants to immediately delete and removal all electronic

     documents and files containing any of Caris’ confidential and proprietary business

     information from any and all computers, electronic storage media, clouds, servers, or other

     such media in their possession, custody or control and to return to Defendants all

     documents, items and copies, both electronic and hard copy;

  (e) Compensatory damages for the misappropriation of Caris’ confidential business

     information during the time period before the Court imposed an injunction;

  (f) Compensatory damages, to the extent damages are calculable, for the costs associated with

     replacing improperly solicited employees, lost sales due to the disruptions caused by

     Defendants’ intentional and malicious misconduct;

  (g) Compensatory damages for the interference with customer and employee relationships and

     the diminution in value of Caris’ molecular profiling business;

  (h) Caris’ reasonable attorneys’ fees and expenses;

  (i) Costs of suit, pre-judgment and post-judgment interest in the maximum amounts allowed

     by law;




ORIGINAL COMPLAINT                                                                    PAGE 33
  Case 3:20-cv-01046-N Document 1 Filed 04/27/20                Page 34 of 35 PageID 34



  (j) Exemplary damages in a sum to be determined by the Court and finders of fact in an amount

     reasonable and necessary to punish the Defendants for their willful, malicious and wrongful

     conduct and to deter future misconduct; and

  (k) Any further relief, whether at law or in equity, that this Court deems just and appropriate.



     Dated April 27, 2020                        Respectfully submitted,



                                                 /s/ M. Scott McDonald
                                                 M. Scott McDonald
                                                 Texas State Bar No. 13555505
                                                 John F. McCarthy, Jr.
                                                 Texas State Bar No. 13374500
                                                 Brittaney N. Davis
                                                 Texas State Bar No. 24093760
                                                 Ross G. Reyes
                                                 Texas State Bar No. 24105707

                                                 LITTLER MENDELSON, P.C.
                                                 A Professional Corporation
                                                 2001 Ross Avenue
                                                 Suite 1500, Lock Box 116
                                                 Dallas, TX 75201.2931
                                                 214.880.8100
                                                 214.880.0181 (Fax)
                                                 smcdonald@littler.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 Caris Life Sciences, Ltd.




ORIGINAL COMPLAINT                                                                      PAGE 34
Case 3:20-cv-01046-N Document 1 Filed 04/27/20   Page 35 of 35 PageID 35
